DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 6, 2020.   Claim 26 has been canceled without prejudice. Claims 1, 2, 4, 6-16, 18, 19 and 22-25 are pending and an action on the merits is as follows.	
Objections to claims 10, 12, 13 and 15 have been withdrawn.
Rejections of claims 11, 22, 25 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn. 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed November 6, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 includes the limitation “in response to the status parameter adjustment command”.  However the claim describes a status parameter adjustment command for the door, and claim 4, from which claim 7 depends describes a status parameter adjustment command for the door lock.  It is unclear whether applicant intends to reference the status parameter adjustment command for the door or the status parameter adjustment command for the door lock.  For examining purposes, this limitation is interpreted as stating “in response to the status parameter adjustment command for the door”.
Claim 8 includes the limitation “wherein the adjusting further comprises”.  However claim 8 depends from claim 7, which describes adjusting the door, and further depends from claim 4, which also describes adjusting the door lock.  It is unclear whether applicant intends to reference the adjusting of the door or the adjusting of the door lock.  For examining purposes, this limitation is interpreted as stating “wherein the adjusting the door further comprises”.  
Claim 9 includes limitations pertaining to “the status parameter adjustment command”.  However the claim describes a status parameter adjustment command for the door lock, and claim 7, from which claim 9 depends describes a status parameter adjustment command for the door.  Further claim 4, from which claim 9 depends also describes a status parameter adjustment command for the door lock.  It is unclear whether applicant intends to reference the status parameter adjustment command for the door or the status parameter adjustment command for the door lock, or introduce a new element into the claim(s).  For examining purposes, these limitations are interpreted as pertaining to a “second status parameter adjustment command for the door lock”.
Claim 13 includes the limitation “the second door lock is operably connected to the second door”.  However there is a lack of antecedent basis for “the second door”.  It is unclear whether applicant intends claim 13 to depend from claim 12, which properly describes a second door, or introduce a new element into the claim(s).  For examining purposes, this limitation is interpreted as stating “the second door lock is operably connected to a second door”.  
Claim 18 includes the limitation “the status parameter displays”.  However there is a lack of antecedent basis for “the status parameter”.  It is unclear whether applicant intends to reference the status parameter of the door or the status parameter of the door lock.  For examining purposes, this limitation is interpreted as stating “a status parameter displays”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knecht et al. (US 2018/0215579 A1).
Claim 23: Knecht et al. discloses a method of controlling a building control system comprising a door system and an elevator system using a sensor system configured to capture one or more status parameters of the elevator system and the door system, where a status parameter of a door lock of the door system is detected, where the door lock is operably connected to the door (page 2 ¶ [0027]).  An elevator car (36) located in an elevator shaft (35) moves between doors (30A, 30B) (page 6 ¶ [0077]), therefore the door is a door in a wall of a building which allows entering the elevator shaft (page 3 ¶ [0028]).  Operation of the elevator system is adjusted in response to at least the status parameter of the door lock, by switching off the elevator 
system (page 6 ¶ [0084]).  Therefore an elevator car of the elevator system

Claim 24: Knecht et al. discloses a method as stated above, where the status parameter of the door lock indicates that the door lock is engaged or disengaged (page 2 ¶ [0025]).
Claim 25: Knecht et al. discloses a method as stated above, where the status parameter of the door lock indicates that the door lock is engaged or disengaged (page 2 ¶ [0025]) and a status parameter of a door of the door system is detected (pages 2-3 ¶ [0028]). The status parameter of the door indicates that the door is either open or closed (page 2 ¶ [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. (US 2018/0215579 A1) in view of Bozorgzadeh et al. (US 5,894,911).
Claims 1 and 19: Knecht et al. discloses a method of controlling and a controller of a building control system comprising a door system and an elevator system using a sensor system configured to capture one or more status parameters of the elevator system and the door system, comprising a processor and a memory comprising 
However Bozorgzadeh et al. teaches a method of controlling and a controller of a building control system, where an elevator system includes a door and a corresponding door lock (column 1 lines 5-6).  A status parameter of the door lock indicates that a door is malfunctioning (failure), and operation of an elevator is shut down in response thereto (column 1 lines 39-42).  Therefore operation of the elevator system is adjusted in response to malfunctioning of the door.
Given the teachings of Bozorgzadeh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. with providing the status parameter of the lock to 
Claim 10: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, where an alert (fault message) is disclosed in Knecht et al. to be activated in response to at least one status parameter of the door and the status parameter of the door lock, such that the alert is activated on the device (page 3 ¶ [0029]).
Claim 11: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, where the elevator system is disclosed in Knecht et al. to be switched off in response to the status parameter of the door and the status parameter of the door lock (page 6 ¶ [0084]).  Therefore the elevator car of the elevator system would be deactivated.
Claim 18: Knecht et al. modified by Bozorgzadeh et al. discloses a method where a status parameter is displayed, as stated above.  The status parameter then would be at least one of a text and a graphic, as is recognized in the art.
Claim 22: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, where the elevator system is disclosed in Knecht et al. to be switched off in response to the status parameter of the door (page 6 ¶ [0084]).  Therefore an elevator car of the elevator system would be prevented to service a floor at which the door lock is located.  Such a first event is performed for a selected period of time 
(expiration of timer), at which a second event (operating mode) occurs (page 4 ¶
.
Claims 2, 4, 6-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. (US 2018/0215579 A1) modified by Bozorgzadeh et al. (US 5,894,911) as applied to claims above, further in view of Palmer (US 10,488,833 B2).
Claims 2 and 12: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, where a status parameter of an elevator door of the elevator system is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  These references fail to disclose the elevator/a second door to be closed in response to the status parameter of the door of the door system and the status parameter of the door lock.
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), where the first door is closed in response to a status parameter of the second door control mechanism (column 15 lines 35-42).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. as modified by Bozorgzadeh et al. with providing the elevator/a second door to be closed in response to the status parameter of the door of the door system and the status parameter of the door lock.  Doing so would help to “prevent the spreading of fire” as taught in Palmer (column 15 lines 40-43) when “a fire has been detected” (column 15 lines 30-32) on a floor.
Claim 4: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, but fails to disclose a status parameter adjustment command for the door 
lock to be received, and the door lock to be adjusted in response to the status

However Palmer teaches a method, where a status parameter adjustment command (signal indicating certain credentials have been presented) is received for a door lock (magnetic lock 120), and the door lock is adjusted (unlocked) in response to the status parameter adjustment command (column 11 lines 24-29).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. as modified by Bozorgzadeh et al. with providing a status parameter adjustment command for the door lock to be received, and the door lock to be adjusted in response to the status parameter adjustment command.  Doing so would allow a maintenance personnel “access control” as taught in Palmer (column 11 line 24) when on location.
Claim 6: Knecht et al. modified by Bozorgzadeh et al. and Palmer discloses a method as stated above, where the adjusting is shown in Palmer to include disengaging the door lock (column 11 lines 24-29).
Claim 7: Knecht et al. modified by Bozorgzadeh et al. and Palmer discloses a method as stated above, where first and second doors are shown in Palmer to be controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), and the first door is closed in response to a received status parameter adjustment command of the second door control mechanism, such that the door is adjusted (closed) in response to the status parameter adjustment command (column 15 lines 35-42). 
Claim 8: Knecht et al. modified by Bozorgzadeh et al. and Palmer discloses a

Claim 9: Knecht et al. modified by Bozorgzadeh et al. and Palmer discloses a method where a status parameter adjustment command for a door is received to close the door, as stated above.  Doors are shown in Palmer to be controlled to open, close and lock (column 10 lines 40-43).  Therefore a second status parameter adjustment command for the door lock would be received such that the door lock engages in response to the second status parameter adjustment command.
Claim 13: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, where a status parameter of a second door (elevator door) is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  A second door lock is operably connected to the second door (page 5 ¶ [0059]).  These references fail to disclose a second door lock to be engaged in response to at least one of the status parameter of the door and the status parameter of the door lock.
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), where the first door is closed in response to a status parameter of the second door control mechanism (column 15 lines 35-42).  Doors are further shown to be controlled to open, close and lock (column 10 lines 40-43).  Therefore a door lock would engage when closing a respective door in response to the second status parameter adjustment command.
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Claim 14: Knecht et al. modified by Bozorgzadeh et al. and Palmer discloses a method as stated above, where a status parameter of a second door (elevator door) is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  A second door lock is operably connected to the second door (page 5 ¶ [0059]).  Doors are shown in Palmer to be controlled to open, close and lock (column 10 lines 40-43).  Therefore a door lock would engage when closing a respective door, in response to the status parameter of the door.
Claim 15: Knecht et al. modified by Bozorgzadeh et al. discloses a method as stated above, where a status parameter of a second door (elevator door) is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  A second door lock is operably connected to the second door (page 5 ¶ [0059]).  This reference fails to disclose a second door lock to be disengaged in response to at least one of the status parameter of the door and the status parameter of the door lock.
However Palmer teaches a method, where a door lock is disengaged (unlocked) in response to a status parameter of a door (column 15 lines 43-45).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. as modified by Bozorgzadeh et al. with providing a 
Claim 16: Knecht et al. modified by Bozorgzadeh et al. and Palmer discloses a method as stated above, where the second door is shown in Palmer to be opened in response to the status parameter of the door (column 15 lines 43-45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 12, 2021